*1022OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
We agree with Supreme Court and the Appellate Division that the prosecutor’s legal instructions were too confusing to have been understood by the Grand Jury in considering the charges, warranting dismissal of the indictment. While instructions to the Grand Jury need not be as precise as those given to a petit jury, they may not be so misleading or incomplete as to substantially undermine the integrity of the proceedings (see, People v Batashure, 75 NY2d 306, 311-312; People v Calbud, Inc., 49 NY2d 389, 396; see also, CPL 210.35 [5]). The guidance provided by the prosecutor was not sufficient for the Grand Jury to carry out its function (see, People v Valles, 62 NY2d 36, 38).
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur.
Order affirmed in a memorandum.